Mobley, Presiding Justice.
This appeal in a divorce case is from “the order entered in this action on July 17, 1969.” The notice of appeal was filed on August 15, 1969. There is no order in the record entered on July 17, 1969. It appears from the enumeration of errors that the order appealed from is one granting temporary custody of minor children, temporary child support, and attorney’s fees, which was entered on July 15, 1969. The notice of appeal was not filed within thirty days of the order of July 15, 1969, as required by statute. Code Ann. § 6-803 (Ga. L. 1965, pp. 18, 21; Ga. L. 1966, pp. 493, 496; Ga. L. 1968, pp. 1072, 1077). No extension of time for filing the notice is shown by the record. The appeal must therefore be dismissed. Code Ann. § 6-809 (Ga. L. 1965, pp. 18, 29, 240, 241; Ga. L. 1966, pp. 493, 500; Ga. L. 1968, pp. 1972, 1073, 1074); Bailey v. State, 224 Ga. 48 (159 SE2d 286).

Appeal dismissed.


All the Justices concur.